PRO YO STY, J.
Judgment was rendered against the defendant on the 16th of the month, and he presented a motion for a new trial on the 18th. The court refused to allow the motion to be filed, on the grounds '•that it came too late, that it was not sworn •to, and was without merit. These would, •perhaps, have been good grounds for over.ruling the motion, but were not for refusing ■to allow the motion to be filed. The defend•ant had the absolute right to have his motion filed. C. P. arts. 558, 559.
The order denying the right to file a motion for a new trial is therefore set aside, and the case is remanded, to be proceeded with according to law. Plaintiff and appellee to pay the cost of appeal